DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7-8, & 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergevin (20120133253).  
Regarding claim 1, Bergevin teaches a casework construction (10), comprising a plurality of panels (20, 34, 38, 42, 50), each having edges and opposing flat inner and outer surfaces defining a thickness (Fig. 1); a plurality of fasteners (24, 48) used to join the edges of some panels to the inner surfaces of other panels (Fig. 1 & par. 61-62); and wherein the panels are made from solid-surface materials (par. 75).  
Regarding claim 3, Bergevin teaches panels (20, 34, 38, 42, 50) used to construct at least the following: open box or case structures, with or without back panels; bookcases or shelving units, with or without back panels; cabinets, with or without doors; and storage units, with or without drawers (par. 76 & Figs. 3A-3T).  
Regarding claim 7 Bergevin teaches a plurality of panels (20, 34, 38, 42, 50) that includes a top panel (42), a bottom panel (34), opposing side panels (20, 50) and a back panel (38); and 

    PNG
    media_image1.png
    610
    827
    media_image1.png
    Greyscale

Regarding claim 8, Bergevin teaches opposing side panels (20, 50) that have upper (C, D) and lower (E, F) edges; and the grooves (A) in the opposing side panels configured to receive the back panel do not extend all the way to the upper and lower edges of the side panels (implied by Fig. 1, which shows that the upper & lower ends of the groove (A) on the right side panel (20) do not respectively extend above or below the mating connectors (24) on the panel).  
Regarding claim 10, Bergevin teaches top (42), bottom (34) and back (38) panels have side edges (G, H, J) defining the same width (Fig. 1); and the side panels (20, 50) have a height .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bergevin (20120133253).  
Regarding claim 2, Bergevin teaches panels (20, 34, 38, 42, 50) having an unspecified thickness (Fig. 1); and altering the size of a component has been held to involve only routine skill in the art (MPEP 2144.04).  It would have been an obvious design consideration to one of ordinary skill in the art to modify the construction of Bergevin, by resizing each of the panels to be 0.5” thick, depending on the desired needs of the person constructing the construction (e.g., intended use of the construction, aesthetic considerations, compactness, ease of manufacture, etc.).  
Regarding claim 5, Bergevin teach(es) the structure substantially as claimed, including fasteners (24, 48); but fail(s) to teach dowels.  However, the examiner takes OFFICIAL NOTICE that using dowels to join an edge of a first panel to a surface of a second panel perpendicular to the first panel is well-known in the art.  It would have been obvious to one of ordinary skill in the art to substitute dowels for the fasteners of Bergevin, in order to provide a stronger connection between the top, bottom, & side panels thereof.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bergevin (20120133253) in view of Kokkalas (WO9206620).  Bergevin as modified teach(es) the structure substantially as claimed, including panels (20, 34, 38, 42, 50) and dowels (see above); but fail(s) to teach a laminate.  However, Kokkalas teaches the inclusion, on a panel, or a laminate (K in Fig. 1 Annotated from Kokkalas - see p. 4, lines 24-28 & p. 9, lines 18-25).  It would have been obvious to one of ordinary skill in the art to add a laminate, as taught by Kokkalas, to each of the panels of Bergevin as modified, in order to improve the aesthetic appearance thereof.  

    PNG
    media_image2.png
    344
    511
    media_image2.png
    Greyscale

Claims 4 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bergevin (20120133253) in view of Phillips (20130287484).  
Regarding claim 4, Bergevin teach(es) the structure substantially as claimed, including fasteners (24, 48); but fail(s) to teach push-to-connect fasteners.  However, Phillips teaches fastening means (10, 20) comprising fasteners (10) that are hidden, push-to-connect fasteners (10).  It would have been obvious to one of ordinary skill in the art to substitute fastening means, 
Regarding claim 11, Bergevin as modified teaches top (42 of Bergevin) and bottom (34 of Bergevin) panels that have opposing side edges (G, H of Bergevin); the opposing side panels (20, 50 of Bergevin) have inner surfaces (Fig. 1 of Bergevin); and hidden, push-to-connect fasteners (10 of Phillips) are used between the opposing side edges of the top and bottom panels and the inner surfaces of the opposing side panels (as in Figs. 1-2 of Phillips).  
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637